Judgment, Supreme Court, New York County (Budd Goodman, J., at suppression hearing, plea and sentence), rendered September 22, 1989, convicting defendant, upon his guilty plea, of criminal possession of a controlled substance in the fifth degree, and sentencing him as a predicate felon to an indeterminate prison term of from two to four years, unanimously affirmed.
Contrary to defendant’s argument, the police officer’s observation of what "seemed to be an exchange” between defendant and an unknown person in an area known for its narcotics activity provided the officer with a sufficient predicate for the minimal intrusion of asking defendant what he was doing in the area (People v De Bour, 40 NY2d 210, 220). After defendant responded that he had bought a "beat vial” which he threw over the fence, the officer’s discovery of three identical vials containing a white powder substance behind the fence provided him with probable cause to arrest defendant (People v McRay, 51 NY2d 594). Accordingly, the court properly declined to suppress the twelve vials of crack recovered from defendant at the precinct. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Kupferman, JJ.